internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc corp 1-plr-116391-00 date date legend taxpayer state x parent property city y charitable service date a date b date c certificates we respond to a letter dated date from your authorized representative requesting a ruling regarding the tax consequences of a proposed transaction under sec_336 and sec_337 of the internal_revenue_code the information submitted for consideration is summarized below taxpayer is a taxable state x business corporation organized on date a on date b taxpayer’s shareholders contributed all of their stock in taxpayer to parent a state x nonprofit corporation exempt from federal_income_tax under sec_501 of the code as evidenced by an exemption_letter dated date c parent is the sole shareholder of taxpayer taxpayer’s sole asset is property which taxpayer and parent use to provide charitable service in city y and the surrounding area plr-116391-00 state x nonprofit_corporations are exempt from state and local income_taxation and local real_property taxation taxpayer is subject_to state and local_tax assessment because it is not a state x nonprofit corporation to finance its local_tax liability taxpayer has leased a portion of property to various tenants leasing a portion of property has severely limited taxpayer and parent’s ability to provide charitable service state x law provides that a business corporation may convert into a nonprofit corporation upon filing certificates with state x to eliminate its state and local_tax burden and to enable expansion of charitable service taxpayer wishes to convert to a state x nonprofit corporation taxpayer proposes to amend its certificate of incorporation and bylaws to qualify as a nonprofit corporation under the laws of state x and to file certificates with state x in accordance with the applicable_section of the corporation law of state x in connection with the ruling_request the taxpayer made the following representations taxpayer has no plan or intention to request recognition of exemption from federal_income_tax under sec_501 or any other provision of the code that would cause it to become a tax-exempt_entity within the meaning of sec_1_337_d_-4 taxpayer will continue to conduct charitable service after the conversion taxpayer has no plan or intention to sell or otherwise dispose_of its assets after the conversion parent has no plan or intention to liquidate or merge taxpayer into another entity after the conversion the conversion will not cause a dissolution of taxpayer under state x law for purposes of state x law taxpayer will be the same legal entity before and after the conversion based on the facts and representations set forth above the conversion of taxpayer from a state x taxable business corporation to a state x nonprofit corporation will not result in recognition of gain_or_loss under sec_336 and sec_337 see sec_337 sec_1_337_d_-4 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-116391-00 examination except as expressly provided herein we express no opinion about the tax consequences of the proposed transaction a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by mark s jennings acting chief branch
